Title: From George Washington to John Hurlbut, 19 April 1781
From: Washington, George
To: Hurlbut, John


                        
                            Sir
                            Head Quarters New Windsor 19th April 1781
                        
                        I have received your favor of the 12th. Congress have not to my knowledge come to any determination upon the
                            matter respecting the Wyoming Companies which has been referred to them by the Assembly of Connecticut—I can therefore do
                            no more at present than to permit those Men who are peculiarly circumstanced as to their families to remain where they are
                            untill the final pleasure of Congress shall be known— I have written to this effect to— Colo. Butler. I am &c.

                    